United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Syracuse, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1587
Issued: July 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 14, 2008 appellant filed a timely appeal from a February 6, 2008 decision of the
Office of Workers’ Compensation Programs, denying her claim for continuing disability after
May 12, 2006, the date that her wage-loss compensation and medical benefits were terminated.
Because more than one year has elapsed from the November 2, 2006 merit decision addressing
the issue of termination to the filing of this appeal, the Board lacks jurisdiction to review this
issue pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether appellant met her burden of proof to establish that she had any
employment-related disability or medical condition after May 12, 2006 causally related to her
March 26, 2003 employment injury.
FACTUAL HISTORY
On April 10, 2003 appellant, then a 38-year-old clerk, filed a claim for a traumatic injury
alleging that she injured her back, head and right upper and lower extremity on March 26, 2003

when she was struck by a motor vehicle while walking in the employing establishment parking
lot. The Office accepted her claim for a right wrist sprain, lumbar sprain, headaches and bilateral
contusion of the eyes and associated ocular structures (adnexa).
In reports dated November 29 and December 29, 2004 and May 30, 2005, Dr. Julianne
Dubiel, an attending Board-certified family practitioner, indicated that appellant had continuing
medical problems related to her employment injury. In reports dated August 30 and
December 15, 2004, Dr. Nabil A. Aziz, a Board-certified neurologist and psychiatrist and Office
second opinion physician, reviewed the medical history and provided findings on physical
examination. He stated that there was no objective evidence, a residual disability or medical
condition causally related to appellant’s March 26, 2003 employment injury. Dr. Aziz opined
that she could perform her regular duties without restrictions.
On June 9, 2005 the Office found a conflict in the medical opinion evidence between
Dr. Dubiel and Dr. Aziz as to whether she had any remaining disability or medical condition
causally related to her March 26, 2003 employment injury. It referred appellant to Dr. Patrick J.
Hughes, a Board-certified neurologist, psychiatrist and an impartial medical specialist, together
with a statement of accepted facts, a list of questions and the case record, for an independent
medical examination and evaluation.
In a report dated July 15, 2005, Dr. Hughes reviewed the medical history and provided
findings on physical examination. He concluded that appellant had recovered from her
March 26, 2003 employment injury and could return to work without restrictions.
By decision dated October 11, 2005, the Office terminated appellant’s wage-loss
compensation and medical benefits on the grounds that the weight of the medical evidence,
represented by the opinion of Dr. Hughes, established that she had no continuing disability or
medical condition causally related to her March 26, 2003 employment injury.
On November 9, 2005 appellant requested a review of the written record. By decision
dated January 19, 2006, an Office hearing representative set aside the October 11, 2005 decision
and remanded the case for further development of the medical evidence. The hearing
representative instructed the Office to request a supplemental report from Dr. Hughes which
reflected that he had reviewed all of the relevant medical reports.
In reports dated March 31 and April 21, 2006, Dr. Hughes reviewed additional medical
reports, diagnostic test results and an updated statement of accepted facts. He reiterated his
opinion that appellant had recovered from her March 26, 2003 accepted right wrist sprain,
lumbar sprain, headaches and bilateral contusion of the eyes.
On May 12, 2006 the Office terminated appellant’s wage-loss compensation and medical
benefits on the grounds that the weight of the medical evidence, represented by the opinion of
Dr. Hughes, established that she had no continuing disability or medical condition causally
related to her March 26, 2003 employment injury.
By decision dated November 2, 2006, an Office hearing representative affirmed the
May 12, 2006 decision.

2

Appellant requested reconsideration and submitted additional evidence. In reports dated
December 12, 2006 and October 22, 2007, Dr. Joseph Camseri, a family practitioner, noted that
appellant was a new patient who wished to obtain multiple specialty referrals regarding several
medical problems. Appellant provided a history of having been struck by a car three years
earlier and having been treated for a herniated disc, myofascial pain syndrome, postconcussion
syndrome and seizures, migraine headaches, neuropathy, neuralgia, neuritis, radiculitis and
depression. Dr. Camseri diagnosed myalgia, myositis, lumbago and migraine headaches. In
reports dated August 27, September 21 and November 22, 2007, Dr. Suzanne Lamanna, an
osteopathic physician specializing in family medicine, stated that appellant had been a patient
since October 2004. She provided a history of the March 26, 2003 employment injury and
subsequent treatment. Dr. Lamanna diagnosed a disc herniation, chronic pain, neuropathy and
myofascial pain syndrome. She opined that appellant was totally disabled due to residuals of her
March 26, 2003 employment injury. In an August 16, 2004 report, Dr. Lawrence B. Hurwitz, a
psychiatrist, diagnosed depression which was caused by chronic pain related to appellant’s
accident on March 26, 2003 when appellant was struck by a motor vehicle. He indicated that he
had treated her since October 2003. Appellant also submitted evidence previously of record.
By decision dated February 6, 2008, the Office found that appellant failed to establish
that she had any continuing disability or medical condition causally related to her March 26,
2003 employment injury after termination of her compensation benefits on May 12, 2006. It
found that the medical evidence she submitted was not sufficient to outweigh or create a conflict
with the medical opinion of Dr. Hughes that her accepted conditions had resolved. The Office
denied modification of the November 2, 2006 decision.
LEGAL PRECEDENT
Where the Office meets its burden of proof in justifying termination of compensation
benefits, the burden is on the claimant to establish that any subsequent disability is causally
related to the employment injury.1 After termination or modification of compensation benefits,
clearly warranted on the basis of the evidence the burden for reinstating compensation benefits
shifts to the employee. In order to prevail, the employee must establish by the weight of the
reliable, probative and substantial evidence that he or she had an employment-related disability
which continued after termination of compensation benefits.2
ANALYSIS
The Board finds that, following the termination of her compensation and medical benefits
on May 12, 2006, appellant failed to establish that she had any continuing disability or medical
condition causally related to her March 26, 2003 employment-related right wrist sprain, lumbar
sprain, headaches and bilateral contusion of the eyes.

1

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Anna M. Blaine, 26 ECAB 351, 353-54
(1975); see Fred Foster, 1 ECAB 127, 132-33 (1948).
2

I.J. supra note 1; Gary R. Sieber, 46 ECAB 215, 222 (1994); see Wentworth M. Murray, 7 ECAB 570,
572 (1955).

3

In reports dated December 12, 2006 and October 22, 2007, Dr. Camseri noted appellant’s
history of being struck by a car three years earlier and having been treated for numerous medical
conditions. He diagnosed myalgia, myositis, lumbago and migraine headaches. However, these
diagnosed conditions were not accepted by the Office as causally related to the March 23, 2006
employment injury. Dr. Camseri provided insufficient explanation as to how these conditions
were causally related to the March 26, 2003 employment injury. Therefore, his reports do not
establish that appellant had any work-related residual disability or medical condition after the
termination of her wage-loss compensation and medical benefits on May 12, 2006.
In reports dated August 27, September 21 and November 22, 2007, Dr. Lamanna
provided a history of appellant’s March 26, 2003 employment injury, subsequent treatment and
diagnosed a disc herniation, chronic pain, neuropathy and myofascial pain syndrome. She
opined that appellant was totally disabled due to residuals of her March 26, 2003 employment
injury. However, the medical conditions Dr. Lamanna diagnosed in 2007 are not accepted
conditions in this case. She provided insufficient rationale explaining how the conditions are
causally related to the March 26, 2003 employment injury. Therefore, Dr. Lamanna’s opinion
that appellant was totally disabled in 2007 due to her March 26, 2003 employment injury is not
sufficient to establish that she had any work-related disability or medical condition after the
termination of her wage-loss compensation and medical benefits on May 12, 2006.
In an August 16, 2004 report, Dr. Hurwitz stated that he began treating appellant in
October 2003 for depression. He opined that this condition was caused by chronic pain related
to her March 26, 2003 accident at work when she was struck by a motor vehicle. However,
depression is not an accepted condition. Dr. Hurwitz failed to provide sufficient explanation to
establish that appellant’s depression was causally related to the March 26, 2003 employment
injury. Additionally, his report predates the May, 12, 2006 termination decision. Therefore,
Dr. Hurwitz report does not establish that appellant had any disability or medical condition after
May 12, 2006 causally related to her March 26, 2003 employment injury.
The Board finds that appellant failed to meet her burden of proof to establish that she had
any residual disability or medical condition after May 12, 2006 causally related to her March 26,
2003 employment injury. The medical evidence provided with her request for reconsideration is
not sufficient to outweigh or create a conflict with the medical opinion of Dr. Hughes that her
accepted conditions had resolved.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she had
any employment-related disability or medical condition after termination of her compensation
and medical benefits on May 12, 2006 causally related to her March 26, 2003 employment
injury.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 6, 2008 is affirmed.
Issued: July 1, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

